Citation Nr: 0310126	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-29 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1969, and from January 1973 to February 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 1999, the Board remanded 
the claim for additional development.  


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The VCAA was implemented with 
the adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) and 19.9 (2002).  

Additional medical evidence has been submitted by the 
veteran, and associated with the claims files.  In letters 
received in September 2002 and April 2003, the veteran waived 
his right to have this evidence reviewed by the agency of 
original jurisdiction.  However, some of this evidence was 
received more than 90 days after the case was certified to 
the Board.  See 38 C.F.R. § 20.1304(a), (b) (2002).  In 
addition, the Board has undertaken additional development on 
the claim, and subsequent to receipt of the veteran's 
waivers, an opinion from a VA medical specialist was received 
in February 2003.  

The Board further notes although the veteran has submitted 
waivers of his right to have certain evidence reviewed by the 
agency of original jurisdiction, these letters show that he 
has not waived any other of his rights under the VCAA.  See 
Janssen v. Principi, 15 Vet. App. 370, 374-75 (2001) (per 
curiam) (concluding that appellant represented by counsel may 
expressly waive consideration on appeal of VCAA duty to 
assist and notice rights).  In this regard, it does not 
appear that the veteran has been notified of the respective 
duties to obtain evidence, see Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and the United States Court of Appeals 
for the Federal Circuit has recently invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

2.  Thereafter, the RO should review the 
entire evidentiary record, particularly 
the evidence that has been made part of 
the veteran's claims file since the last 
SSOC was issued.  The RO should then re-
adjudicate the veteran's service 
connection claim.

3.  If, upon re-adjudication of this 
matter, the benefit sought on appeal 
remains denied, the veteran, should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




